Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pp. 2-4, filed 8/3/2022, with respect to claims 1 and 4-6 have been fully considered and are persuasive. Particularly, upon further consideration, the satisfaction of the claimed equation is not inherent in the Tsai reference, even in the case where the thickness of layer 20 is greater than that of layer 22, as the volume of the recess is defined not only by the thickness of layer 20, but also by the thickness of layer 16, the thickness of layer 14, and the angle of the sidewalls of layer 14. The disclosure does not provide the details of these features that would be required to determine the volume of the recess and how it relates to the thickness of the solder film. Furthermore, there is nothing on the record that would suggest that such a relationship would be obvious. Therefore, claim 1 and those claims dependent thereon are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896